Citation Nr: 0403401	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-11 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse  

ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April and August 2001 of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In July 2003, a videoconference hearing was held before the 
undersigned, who is the Acting Veterans Law Judge designated 
by the Chairman to conduct the hearing.  A transcript of the 
hearing is now part of the record before Board. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Since no document of record meets the specific notice 
requirements erected by the VCAA, as interpreted by precedent 
opinions of the United States Court of Appeals for Veterans 
Claims in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and, Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
(preadjudicatoryVCAA notice and the content of the notice 
requirement, pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect; or if there 
is no preadjudicatory notice why the claimant is not 
prejudiced in light thereof), further procedural development 
is required. 

The Board also determines that additional evidentiary 
development.  Accordingly, this case is REMANDED for the 
following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent, including the decision in 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In the VCAA 
notification letter: 

a.  Notified the veteran that to 
substantiate his claim of service 
connection for PTSD he should submit 
credible supporting evidence that 
the claimed in-service stressors 
occurred.  On the issue of special 
monthly compensation for regular aid 
and attendance, evidence of the 
inability to perform the activities 
of daily living through loss of 
coordination or extreme weakness of 
the upper extremities or physical 
incapacity to protect oneself from 
the hazards or dangers incident to 
the daily environment is needed.  On 
the issue of special monthly 
compensation for housebound, 
evidence of a single, service-
connected disability, 100 percent 
disabling with additional service-
connected disabilities independently 
ratable at 60 percent or more is 
required. 

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, or a private employer, 
he should submit the records himself 
or with his authorization, VA will 
make reasonable efforts to obtain 
the records on his behalf. 

c.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record that is 
in the custody of VA or other 
Federal agency VA will obtain any 
such records he identifies. 

d.  Notify the veteran to provide 
any evidence in his possession that 
pertains to the claims. 

2.  Obtain treatment records since June 
2003 from the Biloxi VAMC. 

3.  Schedule the veteran for a VA 
examination for aid and attendance.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
asked to review and consider the May 31, 
2002, VA evaluation for occupational 
therapy, disclosing that the veteran was 
having difficulty with the activities of 
daily living, and the June 24, 2003, VA 
rheumatology consultation.  

4.  After the above has been completed, 
adjudicate the claims.  If additional 
evidence pertaining to in-service 
stressors is presented, determined 
whether a VA examination is needed to 
decide the issue of service connection 
for PTSD.  If any of the benefits sought 
on appeal is denied, provide the veteran 
and his representative with a 
supplemental statement of the case.  
Thereafter the case should be returned to 
the Board.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



